 Case 1:19-cr-00575-FB Document 218 Filed 11/23/20 Page 1 of 1 PageID #: 1341




                                                                                Ilana Haramati
                                                                                    Of Counsel
                                                                         Direct (646) 363-6090
                                                                           Fax (212) 655-3535
                                                                              ih@msf-law.com


                                       November 23, 2020

VIA ECF

Hon. Frederic Block
United States District Court Judge
United States Courthouse
225 Cadman Plaza East
Courtroom 10C South
Brooklyn, NY 11201

       Re:    United States v. Barca, et al., 19-cr-575

Dear Judge Block:

       I represent defendant Andrew Campos in the above-referenced matter. I write to
respectfully request a 30-day adjournment of the status conference scheduled for
Tuesday November 24, 2020 to accommodate ongoing plea negotiations.

       I have conferred with counsel for the government as well as counsel for Mr. Campos’ co-
defendants all of whom consent to this request.

                                     Respectfully Submitted,

                                       /s/ Ilana Haramati
                                         Ilana Haramati


cc:    Counsel of Record (via ECF)
